Citation Nr: 0205685	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  97-26 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
February 1969 to August 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1997 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied service 
connection for a bilateral knee condition.


FINDINGS OF FACT

1.  A knee disorder was not manifested in service, and 
arthritis of the knees was not manifested in the first post-
service year.

2.  There is no competent evidence of a nexus between the 
veteran's current bilateral knee disorder and his active 
service.


CONCLUSION OF LAW

Service connection for a bilateral knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  The VCAA eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [The Board 
notes that there have been two recent cases of the United 
States Court of Appeals for the Federal Circuit, Dyment v. 
Principi, No. 00-7075 at 7 Fed. Cir. (April 24, 2002) and 
Bernklau v. Principi, No. 00-7122 (May, 20, 2002) that have 
held to the contrary, i.e., that the "duty to assist" 
provisions of Section 3(a) of the VCAA do not have 
retroactive effect.  Nevertheless, the Board remains bound by 
VAOPGCPREC 11-2000 which held that they do.  At any rate, at 
this point in time and case development, the matter is moot.]

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Although initially denied on the basis of well-groundedness, 
the claim has since been considered on the merits.  The 
record includes service medical records, private medical 
records, and VA treatment records.  One private provider 
indicated that his older records were destroyed and 
unavailable.  A VA examination has not been provided, but the 
Board notes that an examination is required only where there 
is a reasonable possibility that such assistance would aid in 
substantiating the claim, and an examination is necessary to 
make a decision.  38 U.S.C.A. § 5103A(a)(2), (d)(1).  The 
veteran has been notified of the applicable laws and 
regulations.  Discussions in the rating decision, the 
statement of the case, and supplemental statement of the case 
have informed him what he needs to establish entitlement to 
the benefit sought and what evidence VA has obtained.  Where, 
as here, there has been substantial compliance with the VCAA 
and the implementing regulations, a remand for further review 
in light of the VCAA and implementing regulations would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The veteran is not prejudiced by the Board 
addressing the claim based on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1994).
Factual Background

The veteran alleges that his current bilateral knee 
disability was caused by repeated lifting as he was taught in 
the military.  He was instructed to bend his knees and lift 
with his legs to avoid back injuries.

Service medical records reveal no complaints of, or treatment 
for, any knee condition in service.  On February 1969 
entrance examination, the veteran's lower extremities were 
normal.  On July 1970 service separation examination, there 
were no defects of the knees; the lower extremities were 
normal.

Private treatment records from November 1977 to November 1979 
reveal treatment for a twisting injury to the left knee 
suffered at work in November 1977.  The veteran denied any 
previous knee problems.  An injury to the meniscus was 
diagnosed.  He continued to complain of pain in the left 
knee, and underwent arthroscopy.  In June 1978, he complained 
of weakness in both legs and bilateral knee pain.  The doctor 
suspected that the veteran's complaints were psychosomatic, 
and he did not find any demonstrable physical disabilities.  
In January 1979, the veteran reported severe pain in the left 
knee after squatting; a medial meniscus tear was diagnosed, 
and a meniscectomy was performed.  The doctor opined that 
this injury was related to his prior industrial accident, 
which weakened the meniscus.

A second private medical provider reported that he was the 
treating physician in August 1985, but that records related 
to outpatient care for that period had been destroyed after 
10 years.

Records of emergency room care from September 1992 to 
September 1997 reveal that in January 1994, the veteran 
complained of left knee pain after jumping from a moving car.  
There were bruising and swelling on examination, but a good 
range of motion.  X-rays were negative for any acute 
fracture.  There were no other complaints of or treatment for 
knee problems.  In June 1995, the veteran complained of 
weakness and pain in the lower extremities; the assessment 
was too much sun and alcohol.  In September 1997, he 
complained that he could not move his arm or leg following an 
assault, but normal motion was observed.  The doctor stated 
that there was no physical explanation for the "bizarre 
symptoms" and informed the veteran that he thought he was 
malingering.

In November 1995, a private doctor treated the veteran for 
complaints of bilateral knee pain, worse on the left.  He 
reported pain for several years and a history of several 
surgeries in the late 1970's.  The left knee had "always" 
bothered him.  On examination, varus deformities of both 
knees were noted, and the veteran stated that he had always 
been bowlegged.  X-rays of both knees showed mild 
degenerative changes and no significant joint space narrowing 
in the medial compartments.  The impression was mild 
degenerative arthritis of both knees, and status post-
operative medial meniscectomies, complete on the left.

VA treatment records from March 1996 to September 1996 reveal 
that the veteran underwent arthroscopy of the left knee in 
March 1996 to debride bucket handle tears to the medial and 
lateral menisci.  He reported an on the job injury to his 
left knee in 1977, and had favored the knee ever since.  He 
had surgery on the right knee ten years prior.  Magnetic 
resonance imaging (MRI) showed torn left knee tissue.  During 
a hospitalization for alcohol dependence in August and 
September 1996, the veteran complained of chronic knee pain, 
for which he was given antiinflammatories.

In August 1998, the private physician who treated the veteran 
in the late 1970's reexamined him.  The veteran complained of 
bilateral knee pain, left worse than  right.  He reported 
that the left knee was becoming progressively bowlegged.  X-
rays showed serious arthritic changes in the left knee, and 
lesser changes in the right knee.  The diagnoses were 
bilateral knee pain, significant degenerative arthritis of 
the left knee, and mild early degenerative arthritis of the 
right knee.

A treating physician stated in June 2001 that he treated the 
veteran for arthritis of the knees and hands.


Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In order to 
prevail on the merits on the issue of service connection, 
there must be medical evidence of current disability; medical 
or, in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).

The veteran does have a current bilateral knee disability, as 
demonstrated by private and VA treatment records.  There is 
no evidence of any injury in service, however, nor even any 
complaints of pain related to the knees.  Arthritis of the 
knees was not manifested in the veteran's first post-service 
year.  Consequently, the presumptive provisions of 38 
U.S.C.A. §§ 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309 do not 
apply.  The only evidence relating the veteran's current knee 
disability to service is his opinion that the manner in which 
he learned to lift in service contributed to his current 
disability.  As a layperson, he is not competent to establish 
medical causality by his own assertions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's treating 
doctors relate his left knee condition to a 1977 work injury, 
and the right knee problems developed subsequent to that.  
Without competent (medical) evidence of a nexus between 
current bilateral knee disability and service, or evidence of 
any injury in service, two of three critical elements for 
establishing service connection are not satisfied.  
Consequently, the claim must be denied.

As was noted above, no VA examination has been provided in 
connection with this claim.  However, in light of the medical 
opinions relating the veteran's left knee problems to a 1977 
work injury, and the extended time before any right knee 
problems developed, the Board finds that there is no 
reasonable possibility that an exam would assist in 
substantiating the veteran's claim.  An examination would 
establish current disability (a point not in dispute) or 
nexus.  Nexus cannot be shown without a showing of disease or 
injury in service, as the situation is in the present case.


ORDER

Service connection for a bilateral knee disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

